FILED
                            NOT FOR PUBLICATION                            MAR 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL THOMAS DOSS,                             No. 12-56764

               Plaintiff - Appellant,            D.C. No. 2:10-cv-07134-VBF-
                                                 RNB
  v.

CITY OF LONG BEACH; et al.,                      MEMORANDUM*

               Defendants - Appellees.


                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Michael Thomas Doss, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action arising from

being detained in a hot police car before his arrest. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s summary judgment, and for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion its decision whether to apply equitable tolling. Leong v.

Potter, 347 F.3d 1117, 1121, 1123 (9th Cir. 2003). We affirm.

      The district court properly granted summary judgment because Doss’s

action, brought more than five years after his claim accrued, was time-barred. See

Cal. Civ. Proc. Code. §§ 335.1, 352.1(a) (setting forth California’s two-year statute

of limitations for personal injury claims and additional statutory tolling due to

incarceration not to exceed two years); Douglas v. Noelle, 567 F.3d 1103, 1109

(9th Cir. 2009) (§ 1983 actions are governed by the forum state’s statute of

limitations for personal injury actions, and a claim accrues when the plaintiff

knows or should know of the injury which is the basis of the action); see also

Wallace v. Kato, 549 U.S. 384, 391 (2007) (“The cause of action accrues even

though the full extent of the injury is not then known or predictable.” (citation and

internal quotation marks omitted)).

      The district court did not abuse its discretion by determining that Doss was

not entitled to equitable tolling. See Douglas, 567 F.3d at 1109 (state law governs

tolling the limitations period for § 1983 actions); Bacon v. City of Los Angeles, 843

F.2d 372, 374 (9th Cir. 1988) (discussing equitable tolling under California law).

Moreover, Doss has not shown that he was entitled to equitable estoppel. See

Lukovsky v. City & County of San Francisco, 535 F.3d 1044, 1051-52 (9th Cir.


                                           2                                      12-56764
2008) (discussing equitable estoppel under California law).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Doss’s motion to file a physical exhibit is granted.

      AFFIRMED.




                                          3                                  12-56764